Mr. Wilkinson:
The office of the Attorney General is in receipt of your letter requesting an opinion. Your request dealt with the consideration of your local ordinances in developing that opinion, which was issued earlier this year (OP #99-18). This opinion is very similar in fact and conclusion and may be considered a supplemental opinion.
In particular, your office raised the issue of local versus state law preemption. Under your parish's home rule charter, section 36-116 of the Code of Ordinances of Jefferson Parish is in conflict with the state law, LSA RS 46:2583 and15:571.11A(1)c, pursuant to RS 40:1742.
It is the opinion of this office that the state law preempts your local ordinance. Despite the fact that the ordinance was adopted under Jefferson Parish's authority as a pre-1974 Home Rule Charter Parish, those ordinances must not be inconsistent with the Constitution. LA CONST. Article VI, § 4. The Constitution grants the legislature the power to enact laws consistent with the state's police powers, therefore the state law preempts conflicting local ordinances.
The additional facts that were submitted for review in accordance with opinion #99-18 have been considered, yet no significant distinction has been drawn. The language of LA RS40:1742 is very clear in that it expressly preempts contrary local ordinances.
If this office can be of further assistance, please contact us. With warmest regards, I remain,
Sincerely,
                                       RICHARD P. IEYOUB Attorney General
                                       By: Ann Evans Whittington
Assistant Attorney General